      Case 1:19-cv-03283-DLC Document 87 Filed 07/14/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TRANSPERFECT GLOBAL, INC.,             :              19cv3283 (DLC)
                                       :
                         Plaintiff,    :                   ORDER
               -v-                     :
                                       :
LIONBRIDGE TECHNOLOGIES, INC. and      :
H.I.G. MIDDLE MARKET, LLC,             :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On July 13, 2020, defendants filed a letter seeking an

order to compel plaintiff to provide more fulsome descriptions

of certain alleged trade secrets.      On July 14, the Court

scheduled a telephonic conference concerning this dispute for

July 15.   Later on July 14, plaintiff filed a responsive letter

indicating that it intends to produce documents containing the

disputed trade secrets, flag the alleged trade secrets, and

provide narrative descriptions of the trade secrets alongside

that production.    Also on July 14, plaintiff filed a letter

raising a dispute concerning defendants’ assertion of attorney-

client privilege.    It is hereby

     ORDERED that the parties shall promptly meet and confer

regarding a schedule for the plaintiff to (1) produce documents

that contain the trade secrets identified in the defendants’
         Case 1:19-cv-03283-DLC Document 87 Filed 07/14/20 Page 2 of 2


July 13 letter, (2) identify passages containing the trade

secrets, and (3) provide accompanying narrative explanations.

    IT IS FURTHER ORDERED that the parties shall promptly meet

and confer concerning the privilege dispute raised in

plaintiff’s July 14 letter.

    IT IS FURTHER ORDERED that if the meet and confer does not

resolve these issues, the parties shall bring any remaining

dispute to the Court’s attention by July 17, 2020.

    IT IS FURTHER ORDERED that the telephonic conference

scheduled for July 15 is cancelled.



Dated:       New York, New York
             July 14, 2020



                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
